DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2019, 2/4/2020 and 7/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 12 and 19 are objected to because of the following informalities:  
Claims 5, 12 and 19 recites “he tenant base metadata document” which is believed to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8 and 15 recite that determining a base metadata document requested by a context for access is not configured as a global base metadata document, wherein the base metadata document defines one or more characteristics of at least a portion of an application; in response to determining the base metadata document is not configured as the global base metadata document, determining the context that submitted the request for the base metadata document is not global; in response to determining the context is not global, identifying that the based metadata document is a tenant base metadata document; reading the tenant base metadata document from a tenant’s private storage; determining that a customization document is to be read; determining the customization document to be read is not configured as a global configuration document; in response to determining the customization document is not configured as the global customization document, identifying that the customization document is a tenant customization document; and reading the tenant customization document from the tenant’s private storage.
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, determining if a document is not global, then reading the document from the tenant’s private storage (local). For example, a student requests a book from a local library, if a librarian finds the book, the librarian will give it to the student for reading. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human activity, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim only recites additional element – a computing system, a non-transitory computer-readable memory, one or more processors and a memory to perform the steps. The computing system, the non-transitory computer-readable memory, the one or more processors and the memory in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions for determining if a document is not global, then reading the document from the tenant’s private storage cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 9 and 16 recite that limitation of analyzing a namespace of the base metadata document to determine whether a namespace is identified as global, as drafted, is a process that, under its broadest reasonable interpretation, evaluating the  sign (name) that is used to identify and refer to document if it is global, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 3, 10 and 17 recite that limitation of processing an application request using the tenant base metadata document and the tenant customization document, as drafted, is a process that, under its broadest reasonable interpretation, requesting a document based on document’s metadata or customization, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 4, 11 and 18 recite that limitation of determining the customization document is not configured as the global customization document, includes determining the base metadata document is not configured as the global base metadata document, includes analyzing a layer name of the customization document to determine whether the layer name is identified as global, as drafted, is a process that, under its broadest reasonable interpretation, evaluating the name tag, sign (name) that is used to identify and refer to document if it is global, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 5, 12 and 19 recite that limitation of the tenant base metadata document and the tenant customization document define one or more characteristics of at least a portion of an application, as drafted, is a process that, under its broadest reasonable 

Claims 6, 13 and 20 recite that limitation of one or more characteristics include the content, behavior, or appearance of the application, as drafted, is a process that, under its broadest reasonable interpretation, defining characteristics of an application including the content, behavior, or appearance, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 7 and 14 recite that limitation of the context is a security context and determining the context that submitted the request for the base metadata document is not global includes determining that the context is a tenant context form which the request was received, as drafted, is a process that, under its broadest reasonable interpretation, determining the request for document is not global or is local by security context, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Publication Number 2014/0047507, hereafter referred to as “Chang”).
Regarding claim 1, Chang teaches a method comprising:
determining, by a computing system ([0007]: discussing about a personal computer), a base metadata document requested by a context for access is not configured as a global base metadata document ([0006]: discussing about the private electronic document is only accessible to the first user. Examiner interprets that the first user may request to access to the private electronic document latterly.), wherein the base metadata document defines one or more characteristics of at least a portion of an application ([0023]: discussing about the private, electronic document can however also relate to sound documents, in particular voice recordings);
in response to determining the base metadata document is not configured as the global base metadata document, determining, by the computing system, the context that submitted the request for the base metadata document is not global ([0006]: discussing about an electronic document in the private storage medium);
in response to determining the context is not global, identifying, by the computing system, that the based metadata document is a tenant base metadata document ([0006]: discussing about an electronic document in the private storage medium, in particular in a storage medium assigned clearly to the private user);
reading, by the computing system, the tenant base metadata document from a tenant’s private storage ([0006]: discussing about the private electronic document is only accessible to the first user; [0007]: discussing about the data end device can be a so-called cloud system, accessed by the first user via a data communication connection);
determining, by the computing system, that a customization document is to be read ([0006]: discussing about the first user may request to access to the private electronic document latterly; [0022]: discussing about the private, electronic document can however also be a general written document);
determining, by the computing system, the customization document to be read  not configured as a global configuration document ([0006]: discussing about an electronic document in the private storage medium);
in response to determining the customization document is not configured as the global customization document, identifying, by the computing system, that the customization document is a tenant customization document ([0006]: discussing about an electronic document in the private storage medium, in particular in a storage medium assigned clearly to the private user); and
reading, by the computing system, the tenant customization document from the tenant’s private storage ([0006]: discussing about the private electronic document is 

Regarding claim 3, Chang teaches processing, by the computing system, an application request using the tenant base metadata document ([0023]: discussing about the requested private, electronic document can however also relate to sound documents, in particular voice recordings) and the tenant customization document ([0022]: discussing about the requested private, electronic document can however also be a general written document).

Regarding claim 5, Chang teaches wherein the tenant base metadata document and the tenant customization document define one or more characteristics of at least a portion of an application ([0021]: discussing about electronic documents can be for example image documents, in particular facial images; [0022]: discussing about the private, electronic document can however also be a general written document; [0023]: discussing about the private, electronic document can however also relate to sound documents, in particular voice recordings).

Regarding claim 6, Chang teaches wherein the one or more characteristics include the content, behavior, or appearance of the application ([0021]: discussing about electronic documents can be for example image documents, in particular facial images; [0022]: discussing about the private, electronic document can however also be 

Regarding claim 7, Chang teaches wherein the context is a security context and determining the context that submitted the request for the base metadata document is not global includes determining that the context is a tenant context form which the request was received ([0012]: discussing about the security of the private electronic document is ensured in that the content of the private electronic document is not made available to the public).

Claim 8 is rejected under the same rationale as claim 1. Chang also teaches a non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing ([0007]: discussing about a personal computer).
Claim 10 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 5.
Claim 13 is rejected under the same rationale as claim 6.
Claim 14 is rejected under the same rationale as claim 7.
Claim 15 is rejected under the same rationale as claim 1. Chang also teaches a system comprising: one or more processors; a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors, the plurality of instructions comprising instructions that when executed by 
Claim 17 is rejected under the same rationale as claim 3.
Claim 19 is rejected under the same rationale as claim 5.
Claim 20 is rejected under the same rationale as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hinrichs (U.S. Publication Number 2010/0191779).  
Regarding claim 2, Chang teaches the method of claim 1 as discussed above. Chang does not explicitly teach wherein the determining the base metadata document is not configured as the global base metadata document, includes analyzing a 
Hinrichs teaches wherein the determining the base metadata document is not configured as the global base metadata document, includes analyzing a namespace of the base metadata document to determine whether a namespace is identified as global ([0046], [0047] and Fig. 3: discussing about the record 301 indicates that File #1 is associated with the "public" Namespace, and the record 302 indicates that File #2 is associated with the "private" namespace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method providing protected electronic documents of Chang with the teaching about namespace of Hinrichs because it can be used to allow dynamic allocation of storage space between multiple namespaces while still controlling the capacity of data stored by any namespace (Hinrichs, [0055]).

Regarding claim 4, Chang teaches the method of claim 1 as discussed above. Chang does not explicitly teach wherein the determining the customization document is not configured as the global customization document, includes determining the base metadata document is not configured as the global base metadata document, includes analyzing a layer name of the customization document to determine whether the layer name is identified as global.
Hinrichs teaches wherein the determining the customization document is not configured as the global customization document, includes determining the base metadata document is not configured as the global base metadata document, includes analyzing a layer name of the customization document to determine whether the layer name is identified as global ( [0046], [0047] and Fig. 3: discussing about the record 301 indicates that File #1 is associated with the "public" Namespace, and the record 302 indicates that File #2 is associated with the "private" namespace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method providing protected electronic documents of Chang with the teaching about namespace of Hinrichs because it can be used to allow dynamic allocation of storage space between multiple namespaces while still controlling the capacity of data stored by any namespace (Hinrichs, [0055]).
Claim 9 is rejected under the same rationale as claim 2.
Claim 11 is rejected under the same rationale as claim 4.
Claim 16 is rejected under the same rationale as claim 2.
Claim 18 is rejected under the same rationale as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8613108 B1 by Aggarwal teaches that the administrator has placed the same access control privileges on three folders in a file storage system, wherein the administrator has full access to private folder 30, confidential folder 32 and public folder 34. User 1 has read access to confidential folder 32. User 1 has read and write access to public folder 34. User 2 has read access to confidential folder 32; and user 3 has read access to public folder 34.

US 20080070593 A1 by Altman et al. teaches that typically private events are created and stored by each user, and each user may store events or other similar information in their own user provided database.  Alternatively, events can be stored in one or more separate event databases (public and/or private events) within database store 120.  If permission is granted, the database functionality of the mobile devices allows a user to view events created by other users or those that are public.
US 20090313256 A1 by Konduri et al. teaches that when an application in the plurality of software applications needs to access the metadata document, the URL is passed to a URL resolver configured to identify the shared metadata repository based on configuration information associated with the application. The metadata document is then retrieved from the shared metadata repository.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162            

January 8, 2022